UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


No. 98-48

MACK A. MCCORMICK,                                            APPELLANT ,

       V.


TOGO D. WEST , JR.,
SECRETARY OF VETERANS AFFAIRS,                                APPELLEE.


                      Before KRAMER, IVERS, and STEINBERG, Judges.

                                            ORDER

        On May 3, 2000, the Court ordered that this case be scheduled for oral argument. On that
same day, the appellant filed through counsel a motion that this case be consolidated with the case
of Rochman v. West, U.S. Vet. App. No. 99-1282 (Notice of Appeal filed July 26, 1999), currently
assigned to a single judge of this Court. As the basis for his motion, the appellant asserts that
counsel for the appellant is the same in each case and that both cases "concern whether the duty to
assist pursuant to the 'Fire-related provisions' of the [Department of Veterans Affairs (VA)
Adjudication Procedure Manual,] M21-1 [hereinafter Manual M21-1], requires the submission of
a well[-]grounded claim before being triggered" and concludes that consideration of the two appeals
together will preserve judicial resources. Motion at 2.

        On May 12, 2000, the Secretary filed a motion in opposition to the appellant's motion. The
Secretary asserts that (1) the appellant "has not presented any compelling reasons as to why these
cases should be joined"; (2) the two "cases are not at the same procedural posture" because the
instant appeal is being scheduled for oral argument and Rochman is still at the briefing stage; and
(3) "the mere fact that the [a]ppellants in both cases are raising duty[-]to[-]assist arguments
concerning the [Manual M21-1] . . . is not compelling" because Rochman may be disposed of on an
alternative ground. Motion at 1-2. The Court also notes that the two cases do not share a common
nucleus of fact and that consolidation would thus unnecessarily require three judges of this Court to
review the record involved in the Rochman appeal; thus, contrary to the appellant's assertion, it does
not appear to be in the interest of judicial economy for this panel to review the Rochman appeal.

       On consideration of the foregoing, it is

       ORDERED that the appellant's May 3, 2000, motion is denied and the Secretary's May 12,
2000, motion is granted. The Court will proceed to schedule oral argument in this case at the earliest
time that the business of this Court permits.

DATED: June 16, 2000                                  PER CURIAM.